Name: Commission Regulation (EEC) No 1488/89 of 30 May 1989 laying down exceptions from certain provisions of Regulation (EEC) No 2835/77 laying down detailed rules with request to aid for durum wheat
 Type: Regulation
 Subject Matter: Europe;  economic policy;  plant product
 Date Published: nan

 31 . 5 . 89No L 147/24 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1488/89 of 30 May 1989 laying down exceptions from certain provisions of Regulation (EEC) No 2835/77 laying down detailed rules with request to aid for durum wheat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2727/75 of the Council of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1213/89 (2), and in particular Article 10 (5) thereof, Whereas Council Regulation (EEC) No 3103/76 of 16 December 1976 on aid for durum wheat (3), as last amended by Regulation (EEC) No 1216/89 (4), also allocates the aid in certain regions of Spain and Greece ; whereas those regions were included in the list of areas which may qualify for the aid for durum wheat in May 1989 ; whereas that belated decision calls for exceptions from certain provisions of Commission Regulation (EEC) No 2835/77 ('), as last amended by Regulation (EEC) No 2809/88 (6), in particular as regards the final date for submitting declarations of areas sown with durum wheat and monitoring thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Notwithstanding Article 4 ( 1) of Regulation (EEC) No 2835/77, aid applications in respect of the 1989/90 marketing year may be lodged until 30 June 1989  in Spain in the Comunidad autonoma of Navarre and in the provinces of Salamanca, Zamora and Toledo,  in Greece in the region of Thrace. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 May 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 128 , 11 . 5. 1989, p. 1 . (') OJ No L 351 , 21 . 12. 1976, p. 1 . (4) OJ No L 128 , 11 . 5. 1989, p. 5 . 0 OJ No L 327, 20 . 12 . 1977, p. 9 . 6) OJ No L 251 , 10 . 9 . 1988 , p. 17.